Case: 2:18-cv-00110-WOB-CJS Doc #: 53 Filed: 11/04/20 Page: 1 of 32 - Page ID#: 1140



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                                NORTHERN DIVISION
                                  AT COVINGTON

  CIVIL ACTION NO.: 2:18-cv-110 (WOB-CJS)


  GRETCHEN SCHMIDT                                             PLAINTIFF


  VS.                     MEMORANDUM OPINION AND ORDER


  ST. ELIZABETH MED. CTR.                                      DEFENDANT


         This   is   an   employment   discrimination     case    arising   from

  Defendant St. Elizabeth Medical Center’s termination of Plaintiff

  Gretchen Schmidt’s employment.

         Plaintiff alleges she was terminated based upon her alleged

  disability, in violation of the Americans with Disabilities Act

  (“ADA”); her age, in violation of             the Age Discrimination in

  Employment Act (“ADEA”); and both disability and age, in violation

  of the Kentucky Civil Rights Act (“KCRA”). Plaintiff further

  alleges her termination constituted retaliation in violation of

  the ADA and Kentucky law, and interference and retaliation under

  the Employee Retirement Income Security Act (“ERISA”).              (Doc. 9).

         This matter is now before the Court on defendant’s motion for

  summary judgment (Doc. 32).          The   Court   previously     heard   oral

  argument on this motion and took the matter under submission. (Doc.

  49).
Case: 2:18-cv-00110-WOB-CJS Doc #: 53 Filed: 11/04/20 Page: 2 of 32 - Page ID#: 1141



        Having given the matter further study, the Court now issues

  the following Memorandum Opinion and Order.

                     Factual and Procedural Background

        Plaintiff worked as a Registered Nurse at St. Elizabeth

  Hospital during two periods of time: 1988-1995 in Covington,

  Kentucky, and from 2005-2017 in Ft. Thomas, Kentucky.1 (Schmidt

  Depo. Doc. 27 at 14-15).

        At the times relevant here, plaintiff worked the “weekend

  option” – meaning that she worked two twelve-hour shifts each

  weekend but was paid for working thirty-six hours.               (Id. at 16;

  Cornett Depo. at 27).       Plaintiff worked on the floor called “Four

  South” which comprised medical/surgical and oncology patients.

  (Id. at 33-34).

        A. Plaintiff’s Medical Leaves

        Plaintiff    experienced     several    health    issues    during   her

  employment at St. Elizabeth for which she took leave, including

  Family and Medical Leave Act (“FMLA”) leave and non-FMLA leave.

  These health issues included bunions on both feet, back pain, and

  migraines.

        Medical leave at St. Elizabeth is handled by the hospital’s

  Medical Leave Office, which is separate from the Human Resources

  Department and at a different physical location. (Cornett Depo.,


  1 Prior to 2008, plaintiff’s employer was St. Luke Hospital, but
  that entity merged with St. Elizabeth, retaining the latter’s name.
                                         2
Case: 2:18-cv-00110-WOB-CJS Doc #: 53 Filed: 11/04/20 Page: 3 of 32 - Page ID#: 1142



  Doc. 52-1, at 85-88, 199).         Communications to employees regarding

  FMLA leave were sent through an “FMLA Mailbox” email address.

  (See, e.g., Docs. 27-18, 27-19).

        Plaintiff    requested     and    was     granted      leave   on   numerous

  occasions,     including    June   9–July       2,    2010    (non-FMLA    leave);

  November 4, 2013 (intermittent leave for two day a month beginning

  on that date); December 27, 2013-February 9, 2014 (FMLA leave);

  January 18-31, 2015 (non-FMLA); December 10-13, 2015 (FMLA leave);

  May 28-31, 2016 (FMLA); December 11-23, 2016 (non-FMLA); and

  February 8, 2017-May 2, 2017 (non-FMLA).

        Plaintiff testified in her deposition that she never felt

  that anyone from St. Elizabeth “gave her a hard time” or retaliated

  against her for using medical leave until her termination in 2017.

  (Schmidt Depo. at 89-91). Plaintiff’s 2017 medical leave will be

  discussed further below.

        B. Plaintiff’s Disciplinary History

        Plaintiff’s     employment       record        with    defendant    contains

  numerous disciplinary issues which defendant asserts form the

  backdrop to events in 2017 that cumulatively led to plaintiff’s

  termination.

              1. 2009-2016

        In August 2009, plaintiff was written up after a family of an

  elderly patient complained that plaintiff was rude to them.                  (Doc.

  27-4).    Specifically, the family reported that plaintiff said to

                                          3
Case: 2:18-cv-00110-WOB-CJS Doc #: 53 Filed: 11/04/20 Page: 4 of 32 - Page ID#: 1143



  the family’s personal care assistant, who accompanied them to the

  hospital: “I don’t know how you work for this family, you have to

  either be a saint or on drugs.” (Id.).

        On October 9, 2009, plaintiff received a coaching session

  from her supervisor, Sandra McCormick (“McCormick”), based upon

  another family’s complaint that plaintiff was rude to them. (Doc.

  27-5).    Plaintiff testified that she understood at that time that

  she needed to correct her behavior.         (Schmidt Depo. at 38, 41-42).

        On November 17, 2009, a doctor complained that plaintiff had

  called him and was “rude and aggressive” and hung up on him.             (Doc.

  27-6).

        In early February 2010, a co-worker reported to McCormick

  that a patient had complained that plaintiff, who had been his

  nurse for two nights, was “very rude” and “short” with him and

  “spoke rudely” to a visitor of a patient across the hall.                (Doc.

  27-7).

        On February 18, 2010, McCormick issued plaintiff a “Level II

  Counseling” for complaints regarding her rude behavior, which

  stated: “Gretchen, this type of behavior cannot and will not be

  tolerated.”    (Doc. 27-8).     Plaintiff testified that she understood

  that she could face further discipline, including termination, if

  such behavior continued.        (Schmidt Depo. at 48).

        That November, a co-worker emailed McCormick to tell her that

  plaintiff had been “very rude” to another nurse on the shift

                                         4
Case: 2:18-cv-00110-WOB-CJS Doc #: 53 Filed: 11/04/20 Page: 5 of 32 - Page ID#: 1144



  because the nurse refused to tell a family of a dying hospice

  patient to leave. (Doc. 27-9).         The co-worker said that plaintiff

  slammed a clipboard on the desk, leaving the other nurse “very

  upset and shaky.”      (Id.).

        In May 2011, a co-worker reported to McCormick that plaintiff

  yelled at an employee from the Emergency Department in front of a

  patient.    (Doc. 27-12).

        In   August    2011,    numerous     complaints    about    plaintiff’s

  rudeness towards patients led McCormick to recommend to the Nursing

  Director that plaintiff either be terminated or receive a Level 3

  disciplinary     warning     with   mandated    counselling      through   the

  employee assistance program (“EAP”). (Doc. 27-15).                  Plaintiff

  received the Level 3 warning and was referred to the EAP to address

  her anger, mood swings, and “general rudeness.”                  (Doc. 32-9;

  Schmidt Depo. at 80).        Plaintiff testified that she was concerned

  she would lose her job if she continued such rude behavior.

  (Schmidt Depo. at 82).

        On June 3, 2012, Cindy Dennis (“Dennis”), a St. Elizabeth

  Clinical Supervisor, emailed McCormick to report that she had been

  asked to speak with the wife of a patient.              (Doc. 27-16).      The

  wife told Dennis that plaintiff was “rude and unprofessional” and

  told the wife several times to “go home,” although the wife wanted

  to stay because her husband had just had surgery.                    The wife

  requested that plaintiff not care for her husband again.               (Id.).

                                         5
Case: 2:18-cv-00110-WOB-CJS Doc #: 53 Filed: 11/04/20 Page: 6 of 32 - Page ID#: 1145



         In August 2013, a patient submitted a “Care Gram” – apparently

  a form intended to convey positive comments about staff – stating

  that plaintiff was “extremely rude,”             administered medications

  “forcefully enough that it hurt,” and “her bedside manner stinks.”

  (Doc. 27-17).

         In July 2014, a patient reported that plaintiff was “very

  rude” and “did not want to do her job.”           (Doc. 27-20).     Plaintiff

  testified that she knew at that time that she needed to be aware

  of patients’ perceptions.        (Schmidt Depo. at 94).

         In September 2014, a patient sent a lengthy email complaint

  to St. Elizabeth administration titled “Crazy nurse coming into my

  room yelling outloud.”       (Doc. 27-21).     The patient stated that he

  had tried to call his nurse aid, and that plaintiff came into his

  room     “yelling     and    screaming;”      that     she    was    “totally

  unprofessional;” that she was “furious;” that he felt it was an

  assault by “this crazy raged nurse;” and that he was going to

  contact his lawyer. (Id.).           Plaintiff’s then-supervisor, Julie

  Maegley (“Maegley”), spoke to plaintiff about the incident, and

  plaintiff told Maegley she would “return to EAP to try to make

  improvements on this area.”        (Doc. 27-23 at 1).

         In November 2014, Maegley met with plaintiff and a nursing

  assistant named Cheri regarding a conflict between them which had

  caused Cheri to request a transfer so she would not have to work

  with plaintiff.      (Doc. 27-22).

                                         6
Case: 2:18-cv-00110-WOB-CJS Doc #: 53 Filed: 11/04/20 Page: 7 of 32 - Page ID#: 1146



        On January 5, 2015, plaintiff received a Level I Counseling

  for “Job Performance; Attitude; and Patient Complaints.”                 (Doc.

  27-23).2    This report recounts numerous complaints from staff and

  patients regarding plaintiff’s offensive, rude, confrontational,

  negative, and intimidating behavior.          In particular, a patient who

  was obese complained that plaintiff said to her: “Did you ever

  think of asking your doctor to cut off your hips?”               (Id. at 1).

  And another patient who had bruised arms complained that plaintiff

  said to her: “I assume those aren’t track marks,” which the patient

  felt was an insinuation that she was a drug addict.           The counseling

  warned that a failure to conform to defendant’s standards for

  patient care could result in “more severe disciplinary action up

  to and including termination.”         (Id. at 3).

        In   February    2016,    plaintiff     received    another    Level    I

  Counseling for “Job Performance: Behavior Conduct.” (Doc. 27-24).

  Plaintiff’s supervisor, Deborah Augsback (“Augsback”)3 noted that

  a patient’s daughter complained that plaintiff “did not have caring

  approach and [was] very short when asked questions.” The patient’s

  family expressed these concerns to another nurse, Sarah, with whom




  2 The variation in the levels of the counselings that plaintiff
  received is explained by the fact that, under defendant’s
  “Counseling Action” policy, these disciplinary notices expired
  after 12 months. (Doc. 39-2; Cornett Depo. at 187-188).

  3 Augsback had just started as a Nurse Manager on Four South the
  previous month. (Augsback Depo., Doc. 29, at 8).
                                         7
Case: 2:18-cv-00110-WOB-CJS Doc #: 53 Filed: 11/04/20 Page: 8 of 32 - Page ID#: 1147



  plaintiff then had a verbal altercation in front of other staff

  and    patients.     (Id.   at   1).        The   warning   recounted    some   of

  plaintiff’s past discipline and stated: “Due to the lengthy history

  of     job   performance,     patient       dissatisfaction     and     behavior

  counseling, please know that we are taking this incident very

  seriously. This type of behavior and conduct will not be tolerated

  in the future.”      (Id.).

         In late November 2016, Augsback reported to Brandi Cornett

  (“Cornett”) in Human Resources that Augsback had received three

  patient complaints about plaintiff over the previous weekend.

  (Doc. 27-27). Augsback spoke to plaintiff about these complaints

  and prepared a written counseling, but she ultimately was unable

  to issue it to plaintiff because of scheduling issues.                  (Doc. 27-

  28; Augsback Depo. at 17-19).

               2. 2017 – New Complaints and Plaintiff is Terminated

         New disciplinary problems involving plaintiff arose in early

  2017.

         On January 8, 2017, Augsback was made aware that a patient

  was very upset about how plaintiff had treated her.               (Doc. 27-32;

  Augsback Depo. at 20-21).        The patient, who had a history of heroin

  use, had been admitted to the hospital to treat cellulitis of her

  arm.    Augsback contacted the patient, who told Augsback that when

  plaintiff made her report to the morning shift nurse, plaintiff

  repeatedly said to the patient “you did have your baby under a

                                          8
Case: 2:18-cv-00110-WOB-CJS Doc #: 53 Filed: 11/04/20 Page: 9 of 32 - Page ID#: 1148



  bridge”; “you use heroin correct”; and “your baby is at Children’s

  Hospital because of withdrawal.”           (Id. at 1).     The patient told

  Augsback she did not think these statements were relevant to her

  care and she felt that plaintiff was talking down to her.                  The

  patient was so upset after this incident that she called her

  mother, who also worked at St. Elizabeth.           Augsback also spoke to

  the mother, who confirmed that her daughter had called her crying.

  (Id.).

        Augsback contacted the morning shift nurse, Taylor Armstrong

  (“Armstrong”), to ask her about this incident.                Armstrong sent

  Augsback an email on January 11, stating in part:

        Gretchen began report on a women [sic] with cellulitis
        in her arm.     Pt. has hx of IVDU and had recently
        delivered a baby 3 mo. prior. During report, Gretchen
        mentioned several times that the women [sic] gave birth
        under a bridge and continued to ask the pt. to confirm
        that this was true.     While doing this, I felt that
        Gretchen was trying to make the pt. feel bad while
        repeating the known fact over and over again. Gretchen
        continued to say that the baby was in Cincinnati
        Children’s Hospital due to withdrawal symptoms because
        the mother had used heroin during her pregnancy.

  (Doc. 27-36; Armstrong Depo. at 10-11).

        In the meantime, plaintiff worked her next shift of January

  14-15, but she missed the following shift due to illness.                (Doc.

  27-33; Schmidt Depo. at 133). Plaintiff then called off the next

  shift, January 28-29, due to foot pain. (Doc. 27-34; Schmidt Depo.

  at 134-135).



                                         9
Case: 2:18-cv-00110-WOB-CJS Doc #: 53 Filed: 11/04/20 Page: 10 of 32 - Page ID#:
                                    1149


      On February 8, 2017, plaintiff was notified by the St.

Elizabeth Medical Leave Office that her request for medical leave

from February 8 to May 2, 2017 to undergo surgery for the bunions

on her feet had been approved.       (Doc. 27-35; Schmidt Depo. at 135).

Thus, her last day at work prior to beginning this leave was

January 15. (Schmidt Depo. at 126).

      Because plaintiff was on leave, Augsback called her to discuss

the January 8 incident. (Doc. 27-41 at 1). Plaintiff told Augsback

that the patient “was homeless and had her baby under the bridge.”

(Doc. 27-32). Plaintiff also stated that the patient had mentioned

getting a pass to visit her baby but later said that her mother

was going to see the baby.        Plaintiff told Augsback this was what

she had been referring to when asking the patient, “Is that not

correct?” Augsback’s notes of this conversation with plaintiff

further state:

      When I asked if       the patient stated anything to her,
      Gretchen did say      the patient did not know why she was
      asking questions     and “did mention what has this got to
      do with my care”     while she was giving report.

      Gretchen then stated “she was a drug addict, if she
      doesn’t get what she wants, it comes back to bite me”.
      As long as their medicine is there, all is good. “All
      are alike.” “If you don’t do what they want they get
      upset.” I think she was upset because I put the bed alarm
      on and it went off 2 times. She was friendly when the
      bed alarm was off.

      I then ended the call and explained I would let her know
      if I had any other questions.



                                      10
Case: 2:18-cv-00110-WOB-CJS Doc #: 53 Filed: 11/04/20 Page: 11 of 32 - Page ID#:
                                    1150


(Doc. 27-32 at 2). Plaintiff testified that these notes accurately

reflect her statements to Augsback. (Schmidt Depo. at 126-129).

       On January 19, 2017, Augsback received an email from a Nurse

Manager, Sarah Wood, stating that plaintiff had called her about

a hospital policy and “spoke aggressively” to her.             (Doc. 27-37).

       That   same    day,   Augsback      emailed   Benita    Utz   (“Utz”),

defendant’s Vice-President of Nursing, expressing frustration with

plaintiff’s behavior and informing her that Augsback had been

consulting with Cornett about disciplinary options with plaintiff.

(Doc. 39-10).        Utz indicated agreement with Augsback’s approach

and told her to “document well.” (Id.).

       Cornett and Augsback decided to interview plaintiff’s co-

workers to further investigate the January 8 incident. On January

20, 2017, Cornett and Augsback met with Stephanie Dunaway, Emily

Smith, Carolyn Zumwalt, Heather Clark, and Armstrong. (Doc. 32-

20).    During these interviews, plaintiff’s co-workers reported a

variety of concerns, including that plaintiff would text them when

they were not at work to ask about whether certain employees were

working; that the atmosphere on the weekend shift was “tense”; and

Armstrong reported that she was concerned that plaintiff over-

medicated patients.       (Id.).

       In particular, Armstrong stated that plaintiff had given pain

medicine to a terminally ill patient who had consistently refused

all pain medicine, that plaintiff interpreted a small “nod” as

                                      11
Case: 2:18-cv-00110-WOB-CJS Doc #: 53 Filed: 11/04/20 Page: 12 of 32 - Page ID#:
                                    1151


permission to medicate him all night, and that plaintiff told

Armstrong he “wouldn’t know what he was getting.”                   (Id. at 2).

       Although plaintiff had been scheduled to have surgery on both

of her feet on February 8, she decided to have surgery only on the

right foot and defer the surgery on the left foot until a later

time.    (Schmidt Depo. at 182-183). She testified that she told

Augsback she would need surgery on her left foot at a later date,

and that in April or May, she spoke with someone in the Medical

Leave Office about her need for surgery on her left foot and her

back. (Schmidt Depo. at 182-183, 194).                Plaintiff testified that

she    did   not   tell    Augsback   about    her    need    for     back   surgery.

(Schmidt Depo. at 184-185).

       On January 22, 2017, Augsback sent plaintiff an email asking

her to collect peer reviews for her annual evaluation. (Doc. 39-

12).

       Sometime after Augsback and Cornett met with staff on January

20, however, they met with Cornett’s boss, Lisa Blank, about the

patient and staff complaints about plaintiff. (Cornett Depo. at

134). Blank thought the information was “egregious and serious,”

and the possibility of termination was discussed.                      (Id. at 136-

137).        Augsback     indicated   that    she    believed    termination     was

appropriate.       Cornett    also    was    “leaning”       toward    recommending

termination, but she testified that she would not send a formal



                                        12
Case: 2:18-cv-00110-WOB-CJS Doc #: 53 Filed: 11/04/20 Page: 13 of 32 - Page ID#:
                                    1152


recommendation until she had a chance to speak to the associate to

get their side of the story. (Id. at 139-144).

      On February 17, 2017, Augsback emailed Rhonda Eviston to

update her on the nurse evaluations that Augsback was conducting

and stated that plaintiff “is the one that will be immediately

suspended when she returns and then terminated.” (Doc. 39-18).

      On May 1, 2017, the Medical Leave Office notified Augsback

and Cornett that plaintiff had been released by her doctor to

return to work on May 6, 2017, with the only restriction being

that she be permitted to wear tennis shoes for 4-6 weeks. (Doc.

27-38; Schmidt Depo. at 53, 154). Augsback approved plaintiff’s

return to work and indicated she understood the need for plaintiff

to wear tennis shoes.       (Doc. 32-30).4

      Plaintiff testified that, at the time she was approved to

return to work, she was able to perform her job functions. (Schmidt

Depo. at 53, 56). She also testified that the only activities she

could not perform were to “mow the grass up a hill” and “walk long

distances.” (Schmidt Depo. at 54-55).

      Augsback and Cornett scheduled a meeting with plaintiff for

May   4,   2017   to   discuss   the   new   concerns   raised   in   January.

However, plaintiff arrived with an attorney.            Augsback and Cornett

advised plaintiff that they wished to meet only with her, so


4 Plaintiff was actually returned to work effective May 5, 2017.
(Doc. 32-30).
                                       13
Case: 2:18-cv-00110-WOB-CJS Doc #: 53 Filed: 11/04/20 Page: 14 of 32 - Page ID#:
                                    1153


plaintiff left. (Doc. 27-39; Schmidt Depo. at 157). That evening,

Cornett emailed plaintiff to set a meeting for the following

morning, cautioning that if she did not attend, it would be

considered a resignation. (Doc. 32-24).

      Augsback, Cornett and plaintiff met on the morning of May 5,

2017 and discussed the January 8 incident with the IV drug user;

the medication of the hospice patient; a complaint by a male

patient regarding a phone call; plaintiff’s “tracking” of a co-

worker’s use of leave; and plaintiff’s aggressive questioning of

the Nurse Manager about a scheduling policy. (Schmidt Depo. at

160-161; Doc. 27-41).      Augsback and Cornett asked plaintiff if she

had a response to these incidents, and she said yes, so she was

given access to a room with a computer where she typed up notes of

her position on these complaints. (Id.; Schmidt Depo. at 169).

      In her notes, plaintiff admitted making the statements to the

patient with history of drug use regarding having her baby under

a bridge and her baby being in withdrawal, but she wrote that she

made them to get a “direct answer” from the patient.              (Doc. 27-41

at 1).    As to the hospice patient, plaintiff wrote that they had

mutual friends and that she recalled him “nodding” and saying

“okay” when asked about receiving pain medication.               (Id. at 2).

Plaintiff addressed some of the other issues raised, including a

page and a half complaining about another nurse’s use of FMLA leave



                                      14
Case: 2:18-cv-00110-WOB-CJS Doc #: 53 Filed: 11/04/20 Page: 15 of 32 - Page ID#:
                                    1154


and the reasons that plaintiff kept notes of that nurse’s schedule.

(Id. at 3-4).

      On May 8, 2017, Cornett sent an email to the St. Elizabeth

Leadership     Team   recommending         that    plaintiff’s    employment    be

terminated    based    upon    the    January      incidents     and   plaintiff’s

disciplinary history.         (Doc. 39-5 at 3-4; Cornett Depo. at 62-63,

79-80).    That committee’s members were Rhonda Eviston, Benita Utz,

Marty Oscadal, Lisa Blank, Peggy Essert and Vera Hall.                    (Cornett

Depo. at 33).     This executive team makes the final decision as to

whether to accept a termination recommendation made by Human

Resources.     (Cornett Depo. at 40, 153-154; Augsback Depo. at 36).

      Utz emailed Augsback that she supported the recommendation;

that they “should have made this happen a long time ago”; that

plaintiff was “crafty and always had an answer”; and that “from a

patient perspective you did the right thing [and] in the end

[that’s] all that matters.” (Doc. 39-26).

      Committee member Oscadal responded to Cornett’s email asking

if plaintiff had any active discipline, and Cornett responded that

she did not, as her most recent Level 1 counseling had expired

while she was on leave.        (Doc. 39-27). Oscadal replied that he had

difficulty agreeing to a termination where there was no active

counseling,    and    he   asked     for    more   information     regarding   the

recommendation.       (Doc. 39-28).



                                           15
Case: 2:18-cv-00110-WOB-CJS Doc #: 53 Filed: 11/04/20 Page: 16 of 32 - Page ID#:
                                    1155


      In response, Cornett emailed Oscadal details of the January

incidents regarding the patient with the history of heroin use and

the hospice patient to whom plaintiff provided pain medications.

(Doc. 39-29).      Oscadal asked additional follow up questions, and

Cornett, with input from Augsback, provided further information to

Cornett’s boss, Lisa Blank, who answered Oscadal’s questions.

(Docs. 39-5, 39-30).       Oscadal then agreed to the recommendation.

(Doc. 39-31).

      Other than providing information in response to Oscadal’s

questions,     Augsback    did   not    discuss    the   recommendation      to

terminate plaintiff’s employment with any member of the Leadership

Team.   (Augsback Depo. at 37-38).

      Augsback and Cornett met with plaintiff on May 18, 2017 and

informed her of her termination. (Doc. 32-27). Plaintiff refused

to sign the termination letter.             At that time, plaintiff was 66

years old.

      After plaintiff’s termination, Carolyn Zumwalt, another nurse

on Four South, assumed plaintiff’s duties as well as additional

leadership responsibilities. (Augsback Depo. at 55-59). Zumwalt

was then 26 years old. (Zumwalt Depo., Doc. 31, at 6-7).

            3. Plaintiff’s Subsequent Employment, Activities, and
               Surgery

      After leaving St. Elizabeth, plaintiff worked as a Registered

Nurse for several employers. (Schmidt Depo. at 185-192). In 2018,


                                       16
Case: 2:18-cv-00110-WOB-CJS Doc #: 53 Filed: 11/04/20 Page: 17 of 32 - Page ID#:
                                    1156


plaintiff    began    taking    online      classes   at   Northern   Kentucky

University to obtain her BS while employed as a Registered Nurse

at Villa Springs, a long-term nursing and rehab facility. (Schmidt

Depo. at 18, 150-151, 186).

      In December 2018, plaintiff had surgery on her back. (Schmidt

Depo. at 51).

      Plaintiff    testified    that     she   remained    employed   at   Villa

Springs at the time of her deposition on June 5, 2019, and that

she was in good standing and able to complete her job tasks.

(Schmidt Depo. at 192).

                                       Analysis

      A. Analytical Framework

      The parties agree that plaintiff’s claims are subject to the

familiar    burden-shifting      framework      established     in    McDonnell

Douglas Corp. v. Green, 411 U.S. 792-802-04 (1973).

      Thus, “(1) plaintiff must establish a prima facie case of

discrimination; then (2) the burden of production shifts to the

defendant to show a legitimate, nondiscriminatory reason for the

way it treated the plaintiff; and (3) if the defendant does so,

the burden of production shifts back to the plaintiff to show that

the defendant’s articulated reason was pretext for the adverse

employment action.” Brown v. Kelsey-Hayes Co., 814 F. App’x 72, 80

(6th Cir. 2020) (citation omitted).



                                       17
Case: 2:18-cv-00110-WOB-CJS Doc #: 53 Filed: 11/04/20 Page: 18 of 32 - Page ID#:
                                    1157


      A   plaintiff    can     establish       pretext   by    showing   that   the

proffered reason: (1) had no basis in fact; (2) did not actually

motivate the adverse employment action; or (3) was insufficient to

warrant    the    adverse    employment        action.   Id.    “Ultimately      the

plaintiff must produce ‘sufficient evidence from which a jury could

reasonably reject [the employer’s] explanation of why it fired .

. . her.’”       Id. (citing Chen v. Dow Chem. Co., 580 F.3d 394, 400

n.4 (6th Cir. 2009)). Plaintiff “must meet this burden by a

preponderance of the evidence.” Id.

      A. Disability Discrimination

      “To state a prima facie case of disability discrimination, a

plaintiff must show that (1) he is disabled, (2) he is otherwise

qualified to perform the essential functions of a position, with

or without accommodation, and (3) he suffered an adverse employment

action because of his disability.” Demyanovich v. Cadon Plating &

Coatings, L.L.C., 747 F.3d 419, 433 (6th Cir. 2014) (citation

omitted).5

      A   plaintiff      can      prove    a     qualifying      disability     “by

demonstrating that she (1) is ‘actually disabled,’ meaning the

individual       possesses   ‘a    physical      or   mental    impairment      that

substantially limits one or more major life activities of such


5 The language of the Kentucky Civil Rights Act “parallels that of
the ADA and Kentucky courts interpret the KCRA consistently with
the federal statute.” Banks v. Bosch Rexroth Corp., 610 F. App’x
519, 526 (6th Cir. 2015) (citation omitted).
                                          18
Case: 2:18-cv-00110-WOB-CJS Doc #: 53 Filed: 11/04/20 Page: 19 of 32 - Page ID#:
                                    1158


individual’; (2) had ‘a record of such an impairment’; or, (3) is

‘regarded as having such an impairment.’” Harrison v. Soave Enters.

L.L.C., No. 19-1176, 2020 WL 5424040, at *4 (6th Cir. Sept. 10,

2020) (quoting 42 U.S.C. § 12102(1), (3)). Here, plaintiff is

proceeding under the first prong, i.e., she argues that she is

actually disabled.      See Doc. 39 at 23-25.

      Plaintiff asserts that she was disabled because the medical

problems with her feet “substantially limited her ability to

perform manual tasks, walk, stand, and work, all of which are major

life activities.” (Doc. 39 at 25).

      Under the      ADA Amendments Act of        2008 (ADAAA),      the term

“substantially limits” is to be construed broadly and is not meant

to be a “demanding” standard. Harrison, 2020 WL 5424040, at *5.

However, the fact that Congress lowered this hurdle “does not mean

that the hurdle is nonexistent.” Hentze v. CSX Transp., Inc., --

F.Supp.3d --, Case No. 1:17-cv-217, 2020 WL 4569127, at *10 (S.D.

Ohio Aug. 7, 2020). See also 29 C.F.R. § 1630.2(j)(1)(ii) (“[N]ot

every impairment will constitute a disability within the meaning

of this section.”).

      Further, the Sixth Circuit has instructed that, even after

the   ADAAA,    “a    plaintiff    who     asserts   that   her    impairment

substantially limits the major life activity of ‘working’ is still

required to show that her impairment limits her ability to ‘perform

a class of jobs or broad range of jobs.’” Tinsley v. Caterpillar

                                      19
Case: 2:18-cv-00110-WOB-CJS Doc #: 53 Filed: 11/04/20 Page: 20 of 32 - Page ID#:
                                    1159


Fin. Servs., Corp., 766 F. App’x 337, 342 (6th Cir. 2019) (citation

omitted).

       The Court has thoroughly reviewed the entire record in this

matter and concludes that it does not support plaintiff’s assertion

that   she   was   disabled    at   the    time   defendant   terminated   her

employment.

       Plaintiff testified unequivocally in her deposition that, at

the time she was released to work following the surgery on her

right foot in May 2017, she was able to perform her job functions

at St. Elizabeth and that the only activities she could not perform

were “mowing grass up a hill”              and    “walking long distances.”

(Schmidt Depo. at 53-56).

       The record is also undisputed that the only restriction

plaintiff’s physician placed on her at that time was that she

needed to wear tennis shoes, and even that was temporary — 4 to 6

weeks. Indeed, the record reflects that just three weeks after her

termination, plaintiff reported to her surgeon that she had “walked

4 miles yesterday without pain.” (Doc. 39-32; Schmidt Depo. at

56).

       Finally, plaintiff testified in her deposition that, after

leaving St. Elizabeth, she continued to work as a Registered Nurse

for several employers, including the nursing facility where she

was employed at the time of her deposition. (Schmidt Depo. at 192).



                                      20
Case: 2:18-cv-00110-WOB-CJS Doc #: 53 Filed: 11/04/20 Page: 21 of 32 - Page ID#:
                                    1160


And, she testified she was able to satisfactorily complete her job

duties in that position.

      Perhaps recognizing the import of this testimony, plaintiff

proffers    a   post-deposition     affidavit.     (Doc.     38-38).    In    this

affidavit, signed by plaintiff on January 3, 2020 — seven months

after her deposition and two months after defendant filed its

motion    for   summary    judgment   —    she   describes    limitations      on

activities such as shopping and walking due to her foot problems

that she did not mention in her deposition.

      There are two problems with this testimony as it relates to

plaintiff’s     ADA   claim.       First,    plaintiff     states      that   she

experienced these limitations between 2010 and her surgery on

February 8, 2017.         (Schmidt Aff., Doc. 39-38, ¶¶ 4-8). However,

the relevant question on plaintiff’s ADA claim is whether she was

a disabled individual when she was fired.             And, as noted above,

her testimony was unconditional that as of May 2017 when she was

released to return to work, she was fully capable of performing

her job duties with only the temporary accommodation of wearing

tennis shoes. The affidavit thus does not create a genuine dispute

of fact on that issue.

      Second, “a party opposing summary judgment with an affidavit

that contradicts her earlier deposition must explain why she

disagrees with herself.” Powell-Pickett v. A.K. Steel Corp., 549

F. App’x 347, 352 (6th Cir. 2013). That is, a party may not create

                                      21
Case: 2:18-cv-00110-WOB-CJS Doc #: 53 Filed: 11/04/20 Page: 22 of 32 - Page ID#:
                                    1161


a triable issue by proffering an affidavit that contradicts her

prior testimony.        To the extent that plaintiff proffers this

affidavit with that objective, her effort must be rejected.

       Finally, the affidavit also attempts to raise a dispute of

fact as to plaintiff’s alleged back pain. (Schmidt Aff. ¶¶ 18-25).

Again,    however,    the   limitations     plaintiff    describes     in   her

affidavit predate her May 2017 return to work, and to the extent

that she implies that they impacted her ability to perform her job

at that time, such testimony also impermissibly contradicts her

sworn deposition testimony.

       Indeed, prior to February 7, 2017, plaintiff had never even

asked for leave due to her back condition. (Schmidt Depo. at 182).

It is not disputed that plaintiff underwent surgery on her back in

December 2018 (Schmidt Depo. at 51) — a year and a half after she

left   St.   Elizabeth.       The   limitations    she   described     in   her

deposition related to that surgery, (Schmidt Depo. at 58-59), are

thus irrelevant to her claim that she was disabled in May 2017.

       Therefore, the Court concludes          as a matter of law that

plaintiff cannot show that she was a “disabled” individual as

required to state a prima facie case of disability discrimination.6


6 Plaintiff also asserts a failure to accommodate claim.       She
testified that this claim is based solely on the fact that she
intended to take leave later in 2017 for surgery on her left foot
and on her back. (Schmidt Depo. at 155-156). In essence, however,
this claim never really ripened because plaintiff’s employment was
terminated upon her return from leave. Plaintiff’s treatment of
                                      22
Case: 2:18-cv-00110-WOB-CJS Doc #: 53 Filed: 11/04/20 Page: 23 of 32 - Page ID#:
                                    1162


      And, as discussed below, even if plaintiff could satisfy a

prima facie case of disability discrimination7, her claim still

fails as a matter of law because she has failed to demonstrate

that a reasonable jury could find that defendant’s reasons for

terminating her employment were a pretext for discrimination.

      B. Age Discrimination

      To establish a prima facie case of age discrimination under

the ADEA, a plaintiff must show that (1) she was at least 40 years

old   at   the   time   of   the   alleged   discrimination;    (2)   she   was

subjected to an adverse employment action; (3) she was otherwise

qualified for the position; and (4) she was replaced by a younger

worker.” George v. Youngstown State Univ., 966 F.3d 446, 464 (6th

Cir. 2020) (citations omitted).

      The parties spend much time debating the fourth element of

this test, i.e., whether plaintiff was “replaced” by Carolyn



this issue in her brief is cursory, at best, and she cites no
authority for the proposition that an employer must retain an
employee whom it otherwise has decided to terminate for non-
discriminatory   reasons   in   order to  allow   for  future
accommodations. (Doc. 39 at 27).

7 The Court rejects defendant’s assertion that plaintiff cannot
show that she was “qualified” for purposes of the prima facie case
because of her disciplinary problems. “[W]hen assessing whether a
plaintiff has met her employer's legitimate expectations at the
prima facie stage of a termination case, a court must examine
plaintiff's evidence independent of the nondiscriminatory reason
‘produced’ by the defense as its reason for terminating plaintiff.”
Stewart v. Steward Trumbull Mem. Hosp., Inc., 395 F. Supp.3d 907,
914 (N.D. Ohio 2019) (quoting Cline v. Catholic Diocese of Toledo,
206 F.3d 651, 660-61 (6th Cir. 2000)).
                                       23
Case: 2:18-cv-00110-WOB-CJS Doc #: 53 Filed: 11/04/20 Page: 24 of 32 - Page ID#:
                                    1163


Zumwalt, the substantially younger nurse alleged to have assumed

her duties.

      However, in the interest of efficiency, the Court will assume

for purposes of summary judgment that plaintiff could establish a

prima facie case of age discrimination.

      C. ADA/KCRA Retaliation

      To establish a prima facie case of retaliation, a plaintiff

must show that (1) she engaged in activity protected under the

ADA; (2) the employer knew of the activity; (3) the employer took

an adverse action against plaintiff; and (4) there was a causal

connection between the protected activity and the adverse action.

Morrissey v. Laurel Health Care Co., 946 F.3d 292, 304 (6th Cir.

2019) (citation omitted).       Claims of retaliation under the ADA are

also subject to analysis under the McDonnell Douglas framework.

Id.

      Plaintiff testified that the only time she felt that she was

retaliated against was when she was fired.             (Schmidt Depo. at 91)

She testified that in January 2017, persons in the Medical Leave

Office she spoke to regarding her need for leave were “dismissive”

and “curt.”     (Id. at 175-176).        She identified these persons as

either   “Cheryl”    or   “Amy,”   but     was   not   sure.   Plaintiff   also

testified that she told Augsback that she would need surgery on

her left foot at a later date. (Schmidt Depo. at 182-183).



                                      24
Case: 2:18-cv-00110-WOB-CJS Doc #: 53 Filed: 11/04/20 Page: 25 of 32 - Page ID#:
                                    1164


      As with plaintiff’s age discrimination claim, the Court will

assume    that    plaintiff       can   establish   a   prima   facie    case    of

retaliation and proceed to the issue of pretext.

      D. Pretext

      Defendant has articulated a legitimate, non-discriminatory

reason for terminating plaintiff’s employment: her lengthy history

of discipline coupled with the incidents in January 2017. (Cornett

Depo.    at   62-63,     79-80,    157,   190;   Augsback   Depo.   at   34-36).

Plaintiff now must demonstrate that a reasonable jury could find

that these reasons are a pretext for discrimination or retaliation.

      As noted above, a plaintiff can establish pretext by showing

that the proffered reason: (1) had no basis in fact; (2) did not

actually      motivate    the   adverse    employment    action;    or   (3)    was

insufficient to warrant the adverse employment action. Brown v.

Kelsey-Hayes Co., 814 F. App’x 72, 80 (6th Cir. 2020). “Whichever

method the plaintiff employs, he always bears the burden of

producing sufficient evidence from which the jury could reasonably

reject [the defendant’s] explanation and infer that the defendant

[] intentionally discriminated against him.” Seeger v. Cincinnati

Bell Tel. Co., LLC, 681 F3d 274, 285 (6th Cir. 2012) (citation

omitted).

      When assessing the evidence, the Court is to keep in mind

that pretext “is a commonsense inquiry: did the employer fire the

employee for the stated reason or not?” Parkhurst v. American

                                          25
Case: 2:18-cv-00110-WOB-CJS Doc #: 53 Filed: 11/04/20 Page: 26 of 32 - Page ID#:
                                    1165


Healthways Servs., LLC, 700 F. App’x 445, 449 (6th Cir. 2017)

(citation omitted).

      Plaintiff first argues that some of the reasons that defendant

offered for firing plaintiff had no basis in fact. Plaintiff cites

a mistake in the disciplinary history that Cornett included in her

email to the Executive Leadership Team, i.e., that plaintiff did

not in fact receive a written counselling in December 2016. This

is a red herring.         What the record reflects is that Augsback

received three patient complaints about plaintiff in November

2016; she spoke to plaintiff about them and prepared a written

counselling; but Augsback was ultimately unable to issue the

written counseling due to scheduling problems. Notably, plaintiff

does not deny that Augsback received those complaints.

      Moreover, the December 2016 complaints were but a few of

literally dozens documented in plaintiff’s history over years, and

defendant     has   consistently     stated    that   it   was    plaintiff’s

cumulative disciplinary history, coupled with the January 2017

incidents, which formed the basis for plaintiff’s termination.

Plaintiff’s     assertion     that    defendant’s      reasons    have    been

“contradictory” or have “shifted” simply finds no support in the

record.

      Next, plaintiff attacks the factual basis for the January

2017 incidents. As to the hospice patient, plaintiff contends that

Cornett incorrectly stated that plaintiff admitted she did not

                                      26
Case: 2:18-cv-00110-WOB-CJS Doc #: 53 Filed: 11/04/20 Page: 27 of 32 - Page ID#:
                                    1166


have “clear consent” to medicate him. (Doc. 39 at 30). Yet,

plaintiff’s own notes that she prepared when interviewed by Cornett

and Augsback on May 5, 2017 state: “It was said to me by [Cornett]

‘that a grunt and nod . . .’ I am not clear but maybe this was

what was said to have been perceived as his saying yes.                   But I

seem to remember he had said ‘okay’ and nodded when asked each

time.”    (Doc.     27-41).     Cornett’s     characterization       of    this

explanation as an admission that the patient’s consent was not

clear cannot be said to have no basis in fact.8

      The same is true of plaintiff’s argument regarding the account

of her treatment of the patient with a history of drug abuse. Her

discussion with Augsback in January and her notes made during the

May 5 interview convey, in so many words, that plaintiff did, in

fact, confront the patient with having had a baby under a bridge

while homeless, and that the baby was in hospital with possible

drug withdrawal symptoms. (Doc. 27-32, Doc. 27-41).               Plaintiff’s

hair-splitting as to the exact words used raises no genuine dispute

on this matter.

      Moreover, plaintiff does not contest that this patient (to

whom plaintiff referred in her deposition as “the little drug




8 In addition, plaintiff’s statement in her brief that “Taylor
Armstrong denies ever reporting the incident with the hospice
patient” is disingenuous. Armstrong simply testified that she did
not recall the incident at all. (Armstrong Depo. at 17-18).
                                      27
Case: 2:18-cv-00110-WOB-CJS Doc #: 53 Filed: 11/04/20 Page: 28 of 32 - Page ID#:
                                    1167


addict,” Schmidt Depo. at 128) was so upset that she called her

mother and later reported the matter to the hospital.

      While plaintiff disagrees with the conclusions that defendant

drew from these and many other incidents, she has not shown that

defendant    did   not   honestly   belief    that   plaintiff    engaged    in

multiple incidents of conduct which it determined to be extremely

serious.    See Smith v. Towne Properties Asset Mgmt. Co., Inc., 803

F. App’x 849, 852 (6th Cir. 2020).

      Under the “honest belief” defense, an employer may establish

reasonable reliance on particularized facts before it at the time

the decision was reached, even if they turn out to be factually

mistaken. Id.       Further, the Court does not “require that the

decisional process used by the employer be optimal or that it left

no stone unturned.” Wright v. Murray Guard, Inc., 455 F.3d 702,

708 (6th Cir. 2012) (citation omitted). “Rather, the key inquiry

is whether the employer made a reasonably informed and considered

decision before taking an adverse employment action.” Id.

      This makes sense. “[T]he focus of a discrimination suit is on

the intent of the employer. If the employer honestly, albeit

mistakenly believes in the non-discriminatory reason it relied

upon in making its employment decision, then the employer lacks

the necessary discriminatory intent.” Smith v. Chrysler Corp., 15

F.3d 799, 806 (6th Cir. 1998).



                                      28
Case: 2:18-cv-00110-WOB-CJS Doc #: 53 Filed: 11/04/20 Page: 29 of 32 - Page ID#:
                                    1168


      Defendant    conducted     investigations     into   the    two    serious

incidents in January, as well as others.           It got plaintiff’s side

of the story; it interviewed both patients and co-workers; and it

reviewed    relevant     documentation.     It   was     with    all    of   this

information before it that defendant concluded that plaintiff’s

employment should be terminated. Defendant thus made its decision

based on “particularized facts” before it, and plaintiff does not

proffer any evidence that defendant did not sincerely believe in

its reason for that decision.

      Plaintiff raises a few additional arguments. First, that

contradictory statements were made about when the decision to fire

plaintiff was made. This, too, is a red herring. The record is not

disputed that the decision to terminate a nursing associate could

only be made by the St. Elizabeth Leadership Team. It is also

undisputed,      as    Cornett     testified,     that     following         their

investigation into the January incidents, she and Augsback met

with Lisa Blank, Cornett’s boss in Human Resources. (Cornett Depo.

at 134). At that time, Augsback had formed the firm opinion that

she thought plaintiff should be fired, and Cornett and Blank were

“leaning” in that direction. But Cornett further testified that

she would not make a recommendation to the committee until she had

a chance to speak with the associate to their side of the story.

(Cornett Depo. at 139-144).          And that is exactly what happened

here.

                                      29
Case: 2:18-cv-00110-WOB-CJS Doc #: 53 Filed: 11/04/20 Page: 30 of 32 - Page ID#:
                                    1169


      Augsback’s email to Eviston of February 17, 2017, stating

that plaintiff would be “immediately suspended when she returns

and then terminated” thus raises no genuine issue of fact.                That

is clearly what Augsback believed should and would happen, but she

had no authority to make that decision. And plaintiff has no

proffered no evidence that any steps were taken to communicate a

recommendation to the Leadership team until after Cornett and

Augsback interviewed her on May 5.

      The    remaining    miscellaneous      arguments     plaintiff     makes

(timing, “undocumented conversations,” the tally of her medical

leave which, it undisputed was not performed by anyone in the

decision making process) provide no factual basis from which one

could reasonable infer that disability, age, or retaliatory animus

played any role in defendant’s termination decision.9 And mere

“conjecture that the employer’s explanation is a pretext for

intentional discrimination is an insufficient basis for denial of




      9And as to age, or course, the Supreme Court has held that
the ADEA requires a plaintiff to prove “but for” causation. Gross
v. FBL Fin. Servs., Inc., 557 U.S. 167, 177 (2009).
     Plaintiff filed supplemental authority drawing the Court’s
attention to Bostock v. Clayton Cnty., Ga, 140 S. Ct. 1731 (2020),
for the proposition that the causation requirement on her
disability claim might be less demanding than the “but for”
standard. (Doc. 50). The Court concludes, however, that plaintiff
has not raised a triable issue that her disability was even a
“motivating” factor in her termination.


                                      30
Case: 2:18-cv-00110-WOB-CJS Doc #: 53 Filed: 11/04/20 Page: 31 of 32 - Page ID#:
                                    1170


summary judgment.” Lindsay v. Yates, 578 F.3d 407, 421 (6th Cir.

2009) (citation omitted).

      In sum, plaintiff has failed to show that defendant’s reasons

for terminating her employment — no matter how vehemently she

disagrees with them — were a pretext for any form of discrimination

or retaliation.

      E. ERISA Interference and Retaliation

      Plaintiff devotes but a footnote in her opposition brief to

her claim that defendant terminated her employment as retaliation

for her use of medical benefits or with the intent to interfere

with such future use. (Doc. 39 at 34 n.2).

      The   Court    finds    that   this    claim   likewise    merits   little

discussion. Plaintiff points to no evidence of such motivation on

defendant’s     part,   and    plaintiff        herself   testified   that   she

experienced no such retaliation during her almost-twenty years of

employment during which time she took multiple medical leaves.

      And for the reasons stated above, the Court concludes that

plaintiff has not raised a triable issue as to her claims that

defendant    acted    with    any    unlawful    motive   in   terminating   her

employment in 2017.



      Therefore, having carefully reviewed the record herein, and

the Court being advised,



                                        31
Case: 2:18-cv-00110-WOB-CJS Doc #: 53 Filed: 11/04/20 Page: 32 of 32 - Page ID#:
                                    1171


      IT IS ORDERED that defendant’s motion for summary judgment

(Doc. 32) be, and is hereby, GRANTED.           A separate judgment shall

enter concurrently herewith.

      This 4th day of November 2020.




                                      32
